Order, Supreme Court, New York County (Leland DeGrasse, J.), entered August 21, 2003, which, to the extent appealed from as limited by the briefs, granted third-party defendants’ motion for summary judgment dismissing plaintiffs claims under Labor Law § 240 (1) and § 241 (6), and order, same court and Justice, entered January 6, 2004, which, upon reargument, dismissed the remaining causes of action under Labor Law § 200 and for common-law negligence, and granted judgment dismissing the complaint, affirmed, without costs.
While working at a building undergoing renovation, plaintiff suffered a crush injury to his finger as he and two coworkers lost control of a hoist counterweight they were attempting to lift and dismantle. The Labor Law § 240 (1) cause of action was properly dismissed because the counterweight was at waist level and fell only eight inches onto plaintiffs finger. The counterweight was not elevated above the work site, nor did plaintiff s activities involve the extraordinary elevation-related risks contemplated by the statute (see Melo v Consolidated Edison *302Co. of N.Y., 92 NY2d 909 [1998]; see also Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841 [1994]).
The Labor Law § 241 (6) cause of action was properly dismissed because the Industrial Code section upon which plaintiff relies (12 NYCRR 23-1.5 [c] [1]) is a general safety directive, insufficient as a predicate for such liability (see Maldonado v Townsend Ave. Enters., 294 AD2d 207 [2002]; Sihly v New York City Tr. Auth., 282 AD2d 337 [2001], lv dismissed 96 NY2d 897 [2001]; Hawkins v City of New York, 275 AD2d 634 [2000]).
The Labor Law § 200 and common-law negligence claims were properly dismissed because there was no evidence that defendants exercised supervisory control over the work in which plaintiff was injured (see Comes v New York State Elec. & Gas Corp., 82 NY2d 876 [1993]). Concur—Buckley, P.J., Marlow, Gonzalez and Sweeny, JJ.